DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 3, 2022 cancelled no claims.  Claim 6-7, 10, 16, and 20 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hershenson (PGPUB: US 2012/0290447) in view of Wai (US Patent Number: 10,325,285).

Claims 1, 6, 7, 9, 11, 16, and 17: Hershenson discloses a computer-implemented method, a non-transitory computer-readable storage medium storing instructions, and a computing system, comprising: 
One or more processors; and a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to perform a method (Paragraph 132 and 133);
storing, by a management service, a plurality of user-supplied images in an image data store, wherein the user-supplied image is supplied by a first user of the management service that is distinct from a seller and is one of a plurality of stored images stored in the image datastore (Paragraph 28: digital asset sources include individuals (user-supplied images) to create an electronic catalog; 31: individuals (users) can feed (upload) digital assets (user supplied digital asset) to a website such as a social website; 53: digital assets are stored in a database 70: an individual (e.g. user) uploads (i.e. receives and stores) an image of himself/herself that includes a number of products from different retailers and that the products are identified and linked to products sold by the different retailers/suppliers to create a catalog (image data store); 130: The catalogs (image data store) can be managed by a Facebook application.);
Paragraph 28: retailers and suppliers can contribute digital assets. 50: digital assets received from retailers and suppliers (e.g. catalog items) are stored in an internal database (catalog data store) of the catalog constructor; 67: The catalog constructors meta-data included in the individual’s digital assets may act like a cache (mappings datastore) that links to an on-line database (e.g. the internal database of the catalog constructor));
processing, by the management service, the plurality user-supplied image using one or more image processing algorithms to determine an object represented in the user-supplied image (Paragraphs 46: front-end algorithm processing an image to extract embedded identifiers; 50-53: back-end algorithm using image searching; 62-64 and 67: image processing algorithm that extracts metadata embedded in an image);
determining, by the management service and based at least in part on each respective object represented in the plurality of user-supplied images, an item category corresponding to each respective object (Paragraph 50 and 53: where the image of the newly received digital asset is compared against the images kept in the catalog constructor’s database and matches the newly received digital asset with the metadata of the images in the catalog constructors database; 44 and Figure 3: metadata includes the item category such as blouse, pants, skates etc.; 70: shirt, pants, shoes, and accessory are all determined from a single user-supplied image );
Paragraph 50 and 53: where the image of the newly received digital asset is compared against the images kept in the catalog constructor’s database and matches the newly received digital asset with the metadata of the images in the catalog constructors database; 70: shirt, pants, shoes, and accessory are all exact matches made from a plurality of catalog items from a single user-supplied image; 82: matching hits are based on relationship strength; 84: if product is not available a “next best fit” replacement process may be used);
storing, by the management service, an association between the user-supplied image and at least one of the catalog item or a seller information corresponding to the catalog item, wherein the seller information indicates at least a first seller of the catalog item (Paragraph 70: an association between the user supplied image with shirt from one retailer, pants from a second retailer, shoes from a third retailer and an accessory from a fourth retailer, and said metadata is embedded into the image; Figure 3: retailer information associated with the image is part of the metadata);
receiving, by the management service, a promotion information associated with the catalog item and corresponding to the first seller, the promotion information usable by the management service to establish a promotion of the catalog item or an image of the catalog item on behalf of the first seller (Paragraph 111-112: 
processing each of the plurality of stored images, including the user-supplied image, to determine a second plurality of stored images corresponding to the promotion information, wherein the second plurality of stored images includes the user-supplied image (Paragraph 70: an association between the user supplied image with shirt from one retailer, pants from a second retailer, shoes from a third retailer and an accessory from a fourth retailer, and said metadata is embedded into the image; 111-112: promotion information received by the management service and used to establish a promotion for each item of the catalog items in the image);
comparing at least a portion of each of the second plurality of images with the item associated with the promotion information to determine a third plurality of images form the second plurality of images that includes a similarity score indicating that the third plurality of images correspond to the item associated with the promotion information (Paragraph 114: recommendations selected and added to the catalog based on relationship data; 110: relationship data for a catalog changes and items identified by new relationship incorporated into the catalog; 84: “next best fit” replacement process to select new product images to include in catalog);
store an association in a mapping  data store for each of the third plurality of images and the promotion information (Paragraph 28: retailers and suppliers can contribute digital assets. 50: digital assets received from retailers and suppliers 67: The catalog constructors meta-data included in the individual’s digital assets may act like a cache (mappings datastore) that links to an on-line database (e.g. the internal database of the catalog constructor));
processing, by the management service, stored user information maintained in a user profile data store to determine a plurality of users have previously interacted with at least one user-supplied image of the second/third plurality of stored images (Paragraph 75, 115, and 125: determining a prior interaction of a user and user’s friends (such as commenting or sharing) of an image in a catalog for each of the plurality of users and sending for presentation to the user, the at least one image including all comments and highlighted information such as promotional or advertisement-like communications as modified by the retailer/supplier);
establishing a promotion campaign based at least in part on the promotion information, the second plurality of images, and previous interactions of the plurality of users with at least one of the third plurality of images (Paragraph 115: promotion campaign on users catalog pushed to other catalogs shared with friends); and
for a second user of the plurality of users: determining that a time duration since the second user last interacted with the user-supplied image, the second plurality of images and/or the third plurality of images exceeds a defined time duration; and in response to determining that the time duration exceeds the defined time duration, sending for presentation to the second plurality of users and as part of 
Hershenson discloses that changes, updates, promotions etc. may be pushed to an already existing electronic catalog such that days, weeks, months, or years after the first user, second user and/or third user last interacted with the user-supplied image, when the respective user re-accesses the electronic catalog the updated catalog is send and rendered with the changes, updates, and new promotions for presentation to the second plurality of uses and as part of the promotion campaign, at least one of the user supplied image or a secondary image, wherein the secondary image is included in the second plurality of stored images in paragraph 116.  
Hershenson is silent with regard to actually determining a time duration since the user last interacted with the user supplied image exceeds a defined time duration is used to initiate this process.  
However, the analogous art of Wai discloses that it is well known to determining a time duration since the user last interacted with the user supplied image exceeds a defined time duration is used to initiate the sending of such data for presentation in at least column 5, line 60 through column 6, line 7; column 7, lines 32-49; and column 8, lines 7-38.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention, to have included the determining of a time duration since the user last interacted with the user supplied image 
The rational for doing so is that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art and in this case it merely requires changing Hershenson to periodically send the updated information rather than send the updated information in real time as it is received.

Claims 2 and 20: Hershenson and Wai disclose the computer-implemented method of claim 1 and the computing system of claim 16, further comprising: in response to determining that the time duration exceeds the defined time duration, sending for presentation to the second user, a purchase control that may be activated by the user to initiate a purchase from the first seller of the catalog item represented in the at least one of the user-supplied image or the secondary image (Hershenson: Paragraph 62 and 99: purchase controls are embedded in the digital assets of each catalog). 

Claim 3: Hershenson and Wai disclose the computer-implemented method of claim 1, further comprising: in response to determining that the time duration exceeds the defined time duration, sending for presentation to the second user, seller information indicating the first seller of the catalog item represented in at one least of the user-supplied image or the secondary image (Hershenson: Paragraph 62 and 99: the 

Claims 4 and 13: Hershenson and Wai disclose the computer-implemented method of claim 1 and the non-transitory computer-readable storage medium of claim 11, wherein at least one of the third plurality of stored images is provided by a second user of the management service, wherein the second user is distinct from the seller and the user. (Hershenson: Paragraphs 40: the images included in the catalog may be images posted by others who posted photos of themselves wearing the item on a social network) 

Claim 5: Hershenson and Wai disclose the computer-implemented method of claim 1, wherein processing the stored user-supplied images includes: determining that image information for at least one of the plurality of stored images includes a source location identifier; and in response to determining that the user-supplied image information for at least one of the plurality of stored images includes the source location identifier, determining that the at least one of the plurality of stored images corresponds to the promotion information. (Hershenson: Paragraphs 44-46 and 62) 

Claim 8: Hershenson and Wai disclose the non-transitory computer-readable storage medium of claim 7 and the computing system of claim 17, wherein a determination that the plurality of users has interacted with at least one of the third plurality of images based at least in part on one or more of the plurality of users Hershenson: Paragraphs 75; 111; 115; 125) 

Claim 10: Hershenson and Wai disclose the non-transitory computer-readable storage medium of claim 9, wherein the secondary image or one of the third plurality of images, when sent for presentation to the second user, includes at least a source location identifier such that the second user can interact with the secondary image or one of the third plurality of images and be presented with additional information about the seller. (Hershenson: Paragraph 62 and 99) 

.

Claim 12: Hershenson and Wai disclose the non-transitory computer-readable storage medium of claim 11, wherein the secondary image is determined based on at least one of a user preference, a user image view history, a user purchase history, a similarity between the at least one of the third plurality of images and the secondary image, a first item represented in the secondary image corresponding to Hershenson: Paragraph 55; and 81-84) 

Claim 14: Hershenson and Wai disclose the non-transitory computer-readable storage medium of claim 6, wherein the promotion information further includes promotion criteria. (Hershenson: Paragraphs 46 and 94-97) 

Claim 15: Hershenson and Wai disclose the non-transitory computer-readable storage medium of claim 14, wherein the promotion criteria specify at least one of a promotion campaign duration, a campaign price, a user profile toward which the promotion campaign is to be targeted, a device type, or a promotion campaign budget. (Hershenson: Paragraphs 46 and 94-97) 

Claim 18: Hershenson and Wai disclose the computing system of claim 17, wherein the threshold corresponds to at least one of a time duration since the interaction, an interaction type, a frequency of interactions, or a time duration of the interaction (Hershenson: Paragraphs 75; 111; 115; 125).

Hershenson: Paragraphs 44-47; 53; 62; 65; and 99) 

Claim 21: Hershenson and Wai disclose the computer-implemented method of claim 1, wherein the seller information indicates a plurality of sellers of the catalog item (Paragraph 70: an association between the user supplied image with shirt from one retailer, pants from a second retailer, shoes from a third retailer and an accessory from a fourth retailer, and said metadata is embedded into the image; Figure 3: retailer information associated with the image is part of the metadata; 85: products and/or services from multiple retailers may be incorporated into a single catalog; 92: different retailers and different suppliers ).

Claim 22: Hershenson and Wai disclose the computer-implemented method of claim 2, wherein the purchase control includes an additional view of the catalog item, the additional view including at least one of a video file or an animated file (Hershenson: Paragraphs 62-66: tapping on the digital item causes a pop-up and/or product feed from a website to appear that includes the digital asset and additional information that allows for purchasing the item; 32: digital asset can be a video clip)


Response to Arguments
Applicant’s arguments filed February 3, 2022 have been fully considered but they are not persuasive.
The applicant argues that Hershenson and Georgoff do not disclose “determining an item category corresponding to the object based at least in part on the object represented in the user supplied image and performing a comparison to determine an item from the plurality of catalog items that includes a highest similarity score with the user supplied image.  The examiner disagrees. 
In regards to determining an item category corresponding to the object based at least in part on the object represented in the user supplied image, Hershenson clearly discloses in paragraph 50 that the image of the newly received digital asset is compared against the images kept in the catalog constructor’s database and matches the newly received digital asset with the metadata of the images in the catalog constructor’s database.  Then, as per paragraph 51, one a match is found the newly received digital asset can be stored in the catalog constructor's database with an association to its respective meta data. Finally, as per paragraph 44, the respective metadata that is associated with the newly received digital asset includes the item category such as blouse, pants, skates etc.  Thus, Hershenson and Georgoff clearly disclose determining an item category corresponding to the object based at least in part on the object represented in the user supplied image.
In regards to performing a comparison to determine an item from the plurality of catalog items. Hershenson discloses in paragraph 50 the comparison 
Therefore, the comparison is Hershenson is performing two distinct things.  First, it is used to identify an item category corresponding to the object which is then being stored in the catalog constructor’s database. Second, it is being used to determine catalog items associated with the category to include in the search result catalog based on the highest similarity score. As such, the limitations of the claims as currently written have been met. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621